DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Newly submitted claims 16 and 24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions I, the product, and II, Invention II, the methods, are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product could be used as a tablecloth.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16 and 24 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
Claims 1, 3-7, 9, 11,15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 5,800,928) in view of Suzuki et al. (US 2008/0182469) in further view of Seok (US 2017/0266919) and Lim et al. (US 6,187,696).
Regarding Claim 1, Fischer teaches a breathable laminate of thermoplastic resin film comprising one layer of a waterproof breathable semi-crystalline thermoplastic film (Abstract; 
Fischer does not specifically teach the product layer has a basis weight of 1-250 gsm, the basis weight of the resin layer or the physical interval gap range.
 However, Suzuki teaches a breathable waterproof laminate comprising a thermoplastic elastomer bonded a nonwoven fabric. (Abstract). Suzuki teaches the nonwoven fabric can have a basis weight to 10 to 100 gsm. (Paragraph 0048). This overlaps the claimed range of 1 to 250 gsm. Suzuki teaches the basis weight is not limited and can be altered depending on whatever the end use of the laminate is for. (Paragraph 0048). Thus, as Suzuki teaches a basis weight of 10 to 100 gsm is suitable for nonwoven for waterproof breathable laminates, it would have been obvious to one with ordinary skill in the art to use a known basis weight of Suzuki as the basis weight of the nonwoven of Fischer.
Fischer teaches there can be an adhesive in layers or dots between the resin layer and product layer to join the two layers together. (Column 6, Lines 18-24). Fischer and Suzuki does not teach the distance, physical interval gap, between the resin and product layers is 700 nm to 
Seok teaches a breathable waterproof fabric (Paragraph 0002) comprising a fabric substrate and a water proof film layer bonded together with an adhesive dot layer. (Claim 1 of Seok). Seok teaches the height of the adhesive and therefore the physical interval gap is 30 to 50 microns. (Claim 7 of Seok). This overlaps the claimed range of 700 nm to 3 mm.  Seok teaches the adhesive can be a thermoplastic resin. (Claim 2 of Seok). Seok teaches the claimed thickness ensure good bonding without compromising the breathable waterproofing of the laminate. (Paragraph 0092). Thus, as Seok teaches the thermoplastic adhesive resin dots with the overlapping physical interval gap provides the advantage of good bonding without comprising the waterproof and breathability of the laminate, it would have been obvious to use the same type of adhesive resin and interval gap in Fischer. 
Fischer, Suzuki, and Seok do not specifically teach the basis weight of the adhesive layer. 
Lim teaches a waterproof breathable laminate structure comprising a fibrous product layer and waterproof breathable film. (Claim 1 of Lim). Lim teaches applying partial coverage of adhesive to a basis weight of 0.5 – 6 mg/in2. (Column 7, Lines 10-40) This overlaps the claimed range of 0.1 to 550 gsm. Lim teaches this partial coverage and basis weight will ensure proper bonding without affecting the breathability. Thus, it would have been obvious to one with ordinary skill in the art to use the basis weight of Lim to ensure good bonding without effecting breathability.
Fischer, Suzuki, Seok and Lim do not specifically teach that laminate is capable of blocking particle with a size larger than 5 nm. However, as the laminate of Fischer, Suzuki, Seok 
Regarding Claim 3, Fischer teaches the nonwoven, discontinuous film, can be thermoplastic, polypropylene or polyethylene. (Column 8, Lines 21-23)
Regarding Claim 4, Fischer teaches the nonwoven, fibrous material, can be thermoplastic, polypropylene or polyethylene. (Column 8, Lines 21-23)
Regarding Claim 5, Fischer teaches the elastomer resin is a copolymer of nonionic surfactant group.  (Column 4). 
Regarding Claim 6, Fischer teaches the copolymer is a thermoplastic acrylic resin. (Claim 1 of Fischer).
Regarding Claim 7, Fischer teaches the compatibilizer is MAH graft polymer. (Column 5, Lines 54-55). 
Regarding Claim 9, Fischer teaches the thermoplastic film comprises semi-crystalline of a polyester ester amide (non-amorphous resin elastomer resin with a portion of 5% or more hydrophilic segments) in 60 to 80 parts, a copolymer of ethylene and a alkyl (meth)acrylate (polar thermoplastic)  in 2 to 30 parts and a MAH copolymer (compatibilizer) in 5 to 40 parts. (Column 5, 45-58). These overlaps the claimed ranges for the proportions for each component in the thermoplastic resin layer.
Regarding Claim 11
Regarding Claims 15 and 17-23, Fischer, Suzuki, Seok and Lim do not specifically teach the blocking ability of the claimed invention. However, As the laminate of Fischer, Suzuki, Seok and Lim teach the same structure and composition of the laminate, it would reasonably expected the laminate of the combined references would inherently have the same blocking ability as the claimed invention.
Response to Arguments
Applicant’s arguments have been fully considered.
The prior §112 rejections have been withdrawn, due to Applicant’s amendments.
Applicant argues that the Fischer does not recognize the three features regarding making the laminate vapor-permeable, the basis weight and physical interval gaps of the resin layer, and the composition of the thermoplastic resin film. This argument is found unpersuasive, as the combination of Fischer, Suzuki, Seok and Lim teach the adhesive layer limitations, as discussed above. Seok teaches the physical gap separation of the resin layer, as discussed above. While Fischer teaches the layer is optional, Fischer still states the resin layer can be used. Finally, Fischer already states the laminate should be breathable, vapor-permeable. Not recognizing this adhesive layer, a latent property, would help the vapor-permeability does not rebut the prima facie obviousness rejection. (See MPEP §2145).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Michael Zhang/Primary Examiner, Art Unit 1781